
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(iv)


As amended as of
November 5, 2003


FAMILY DOLLAR 2000
OUTSIDE DIRECTORS PLAN


SECTION 1
GENERAL


        1.1    Purpose.    The Family Dollar 2000 Outside Directors Plan (the
"Plan") has been established by Family Dollar Stores, Inc. (the "Company") to
promote the interests of the Company and its shareholders by enhancing the
Company's ability to attract and retain the services of experienced and
knowledgeable directors and by encouraging such directors to acquire an
increased proprietary interest in the Company.

        1.2    Operation and Administration.    The operation and administration
of the Plan shall be subject to the provisions of Section 3. Capitalized terms
in the Plan shall be defined as set forth in Section 5 or elsewhere in the Plan.


SECTION 2
AWARDS


        2.1    General.    

        (a)   For each Plan Year, each Director who is an Eligible Director on
the first day of that Plan Year shall be granted a "Retainer Award" for the
year, which shall be in the form of shares of Stock having a Fair Market Value
of $20,000. Except as otherwise provided in this subsection 2.1, the Retainer
Award for any Plan Year shall be made as of the first business day of that Plan
Year (the "Award Date" for that Retainer Award), and the Fair Market Value of
the Stock so awarded shall be determined as of that date.

        (b)   If a Director becomes an Eligible Director during a Plan Year, on
a date other than the first day of the Plan Year, he or she shall be granted a
Retainer Award for the year, which shall be in the form of shares of Stock
having a Fair Market Value equal to $20,000, subject to a pro-rata reduction to
reflect the portion of the Plan Year prior to the date on which he or she
becomes an Eligible Director. A Director's Retainer Award under this
paragraph (b) shall be made on the first business day on which he or she is an
Eligible Director (the "Award Date" for that Retainer Award), and the Fair
Market Value of the Stock so awarded shall be determined as of that date.

        2.2    Fractional Shares.    If the Retainer Award that would otherwise
be made to a Participant as of any Award Date under paragraph 2.1 is not a whole
number, then the number of shares otherwise awardable shall be increased to the
next highest whole number.


SECTION 3
OPERATION AND ADMINISTRATION


        3.1    Term.    The Plan shall be effective as of the Effective Date and
shall terminate on the Award grant date immediately following the Annual Meeting
of Stockholders of the Company in January 2014. The termination of the Plan on
such date shall not affect the validity of any Award outstanding on the date of
termination.

        3.2    Shares Subject to Plan.    Any Stock awarded under the Plan may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market. Subject to

1

--------------------------------------------------------------------------------

adjustment as provided in Section 3.3, the aggregate number of shares of Stock
reserved and available for Awards under the Plan shall be 85,000 shares,
including Awards granted since the original Effective Date of the Plan.

        3.3    Adjustments to Shares.    

        (a)   The existence of the Plan and the Awards granted hereunder shall
not affect in any way the right or power of the Company or its shareholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the Company's capital structure or its business, any merger or
consolidation of the Company, any issue of bonds, debentures, preferred or prior
preference stocks ahead of or affecting the Company's Stock or the rights
thereof, the dissolution or liquidation of the Company, any sale or transfer of
all or any part of its assets or business, or any other corporate act or
proceeding, whether of a similar character of otherwise.

        (b)   In the event of a subdivision of the outstanding Stock
(stock-split), a declaration of a dividend payable in Stock, or a combination or
consolidation of the outstanding Stock into a lesser number of shares, the
authorization limits under Section 3.2 shall automatically be adjusted
proportionately.

        3.4    Limit on Distribution.    Distribution of shares of Stock or
other amounts under the Plan shall be subject to the following:

        (a)   Notwithstanding any other provision of the Plan, the Company shall
have no liability to issue any shares of Stock under the Plan or make any other
distribution of benefits under the Plan unless such delivery or distribution
would comply with all applicable laws and the applicable requirements of any
securities exchange or similar entity.

        (b)   The Board shall add such conditions and limitations to any Award
to any Participant who is subject to Section 16(a) and 16(b) of the Securities
Exchange Act of 1934, as is necessary to comply with Section 16(a) or 16(b) and
the rules and regulations thereunder or to obtain any exemption therefrom.

        (c)   To the extent that the Plan provides for issuance of certificates
to reflect the transfer of shares of Stock, the transfer of such shares may, at
the direction of the Board, be effected on a non-certificated basis, to the
extent not prohibited by the provisions of Rule 16b-3, applicable local law, the
applicable rules of any stock exchange, or any other applicable rules.

        3.5    Taxes.    All Awards and other payments under the Plan are
subject to all applicable taxes.

        3.6    Administration.    The authority to control and manage the
operation and administration of the Plan shall be vested in the Board.

        3.7    Evidence.    Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

        3.8    Action by Company.    Any action required or permitted to be
taken by the Company shall be by resolution of the Board, or by action of one or
more members of the Board (including a committee of the Board) who are duly
authorized to act for the Board, by a duly authorized officer of the Board, or
(except to the extent prohibited by the provisions of SEC Rule 16b-3, applicable
local law, the applicable rules of any stock exchange, or any other applicable
rules) by a duly authorized officer of the Company.

2

--------------------------------------------------------------------------------



SECTION 4
AMENDMENT AND TERMINATION


        The Board may, at any time, amend or terminate the Plan, provided that,
subject to subsection 3.3 (relating to certain adjustments to shares), no
amendment or termination may adversely affect the rights of any Participant or
beneficiary under any Award made under the Plan prior to the date such amendment
is adopted by the Board, and provided further that, if an amendment to the Plan
would, in the reasonable opinion of the Board, materially increase the number
shares issuable under the Plan, materially modify the requirements for
eligibility, or otherwise constitute a material change requiring stockholder
approval under applicable laws, policies or regulations or the applicable
listing or other requirements of the New York Stock Exchange, then such
amendment shall be subject to stockholder approval.


SECTION 5
DEFINED TERMS


        For purposes of the Plan, the terms listed below shall be defined as
follows:

        (a)    Award.    The term "Award" shall mean the Retainer Award granted
to any person under the Plan.

        (b)    Board.    The term "Board" shall mean the Board of Directors of
the Company.

        (c)    Director.    The term "Director" means a member of the Board.

        (d)    Dollars.    As used in the Plan, the term "dollars" or numbers
preceded by the symbol "$" shall mean amounts in United States Dollars.

        (e)    Effective Date.    The "Effective Date" means the date on which
Directors begin their yearly term of office on the Board following their
election at the Company's 2000 annual shareholders meeting.

        (f)    Eligible Director.    Each Director who is not an employee of the
Company or any Related Company shall be an "Eligible Director".

        (g)    Fair Market Value.    The "Fair Market Value" of a share of Stock
of the Company as of any date shall be the closing market composite price for
such Stock as reported for the New York Stock Exchange—Composite Transactions on
that date or, if Stock is not traded on that date, on the next preceding date on
which Stock was traded.

        (h)    Participant.    A "Participant" is any person who has received an
Award under the Plan.

        (i)    Plan Year.    The term "Plan Year" means the period (i) beginning
on the date on which members of the Board begin their yearly term as Board
members following the election of Directors at the Company's annual shareholders
meeting and (ii)ending on the day immediately prior to the first day of the
following Plan Year. The first Plan Year shall begin on the Effective Date.

        (j)    Related Company.    The term "Related Company" means any company
during any period in which it is a "subsidiary corporation" (as that term is
defined in Internal Revenue Code section 424(f) with respect to the Company).

        (k)    SEC.    "SEC" shall mean the Securities and Exchange Commission.

        (l)    Stock.    The term "Stock" shall mean shares of common stock of
the Company.

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(iv)



FAMILY DOLLAR 2000 OUTSIDE DIRECTORS PLAN
SECTION 1 GENERAL
SECTION 2 AWARDS
SECTION 3 OPERATION AND ADMINISTRATION
SECTION 4 AMENDMENT AND TERMINATION
SECTION 5 DEFINED TERMS
